Citation Nr: 1518198	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-20 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from August 11, 1995 to September 22, 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that she was involved in a motor vehicle accident in 1993, prior to entering active service.  She was apparently hospitalized for a back injury as a result of this accident.  On remand, her complete pre-service treatment records for her back should be obtained.  Efforts should also be undertaken to ensure that the Veteran's complete service treatment records and service personnel records have been obtained.

Further, the RO should obtain all medical and legal records associated with the Veteran's Worker's Compensation claim concerning her back injury in May 2009.  The Veteran should also be asked to identify any medical care providers that treated her for her back from September 1995 to May 2009.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include any clinical records, complete copies of any Medical Evaluation Board (MEB) reports, and any separation examination report.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

3.  Ask the Veteran to identify all medical care providers that treated her for her low back prior to August 1995, to include in conjunction with her motor vehicle accident in 1993.  Make arrangements to obtain all records that she adequately identifies.

The Board points out that in a September 8, 1995, written statement, the Veteran reported that he had her pre-service hospital records in her possession.  Therefore, she should also be asked to submit these records to the RO.

4.  Ask the Veteran to identify any medical care providers that treated her for her back from September 1995 to May 2009.  Make arrangements to obtain all records that she adequately identifies.

5. Make arrangements to obtain all medical and legal records associated with the Veteran's Worker's Compensation claim concerning her back injury in May 2009.

6.  Next, review the claims folder and make a determination as to whether a VA examination and/or opinion is required.  If so, schedule the Veteran for an appropriate VA examination.  

7.  Finally, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and her representative, if any, an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



